                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:19-CR-423-5FL

 UNITED STATES OF AMERICA                       )
                                                )
           v.                                   )
                                                )
                                                )
 SAMUEL MANU AGYAPONG                           )                      ORDER
 also known as Sammy Tuga                       )
           Defendant.                           )




       In order that trial activities may continue without interruption, the court has directed the

deputy clerk to provide lunch for the jurors. The cost of these meals totals $170.45. The clerk is

DIRECTED to pay Morgan’s Tavern and Grill the sum of $170.45.

       SO ORDERED, this 30th day of June, 2021.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
